Name: EEC-Tunisia Cooperation Council Decision No 3/78 of 12 December 1978 amending the Protocol on the definition of the concept of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia
 Type: Decision
 Subject Matter: executive power and public service;  tariff policy;  international trade;  Africa
 Date Published: 1979-03-31

 Avis juridique important|21979D0331(02)EEC-Tunisia Cooperation Council Decision No 3/78 of 12 December 1978 amending the Protocol on the definition of the concept of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia Official Journal L 080 , 31/03/1979 P. 0045 - 0086EEC-TUNISIA COOPERATION COUNCIL DECISION No 3/78 of 12 December 1978 amending the Protocol on the definition of the concept of originating products and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Republic of TunisiaTHE COOPERATION COUNCIL, Having regard to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia, and in particular Title I thereof, Having regard to Protocol 2 on the definition of the concept of originating products and methods of administrative cooperation, and in particular Article 28 thereof, Whereas it is necessary to replace the Lists A and B contained in Annexes II and III to the Protocol and to introduce a specific rule on sets as a result of the changes made to the Customs Cooperation Council nomenclature which entered into force on 1 January 1978, HAS DECIDED AS FOLLOWS: Article 1 Annexes II and III to the Protocol on the definition of the concept of originating products and methods of administrative cooperation shall be replaced by the texts annexed to this Decision. Article 2 Sets, as defined in General Rule 3 of the Customs Cooperation Council nomenclature, shall be regarded as originating when all component articles are originating products. Nevertheless, when a set is composed of originating and non-originating articles, the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15% of the total value of the set. Done at Brussels, 12 December 1978. For the Cooperation CouncilThe PresidentK. von DOHNANYI ANNEX II LIST A List of working or processing operations which result in a change of tariff heading without conferring the status of originating products on the products undergoing such operations, or conferring this status only subject to certain conditions TABLE POSITION ANNEX III LIST B List of working or processing operations which do not result in a change of tariff heading, but which do confer the status of originating products on the products undergoing such operations TABLE POSITION